


116 S1486 IS: Prioritizing Our Workers Act
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session 
S. 1486
IN THE SENATE OF THE UNITED STATES

May 15, 2019
Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend title 11, United States Code, to include certain pensions as administrative expenses in bankruptcy, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Prioritizing Our Workers Act.  2.Allowance of administrative expenses (a)In generalSection 503(b) of title 11, United States Code, is amended— 
(1)in paragraph (8)(B), by striking and at the end;  (2)in paragraph (9), by striking the period at the end and inserting a semicolon; and 
(3)by inserting after paragraph (9) the following:  (10)notwithstanding section 507(a)(5), all unfunded vested benefits in a defined benefit pension plan; and 
(11)withdrawal liability determined under part 1 of subtitle E of title IV of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1381 et seq.)..  (b)Conforming amendmentSection 507(a)(5) is amended by inserting except as provided in section 503(b)(10), after Fifth,.

